Citation Nr: 0218341	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-20 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from January 1993 to 
January 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 
rating decision by the Fargo, North Dakota, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
Subsequently, the veteran's claims file was transferred to 
the RO in Seattle, Washington.

In his January 1999 notice of disagreement the veteran 
indicated he wished to appeal all of the issues denied in 
the March 1998 decision.  A statement of the case was 
issued in October 1999 and in an October 1999 VA Form 9 
the veteran perfected his appeal.  He also noted that he 
wished to continue his appeal of the denial of service 
connection for a cardiovascular disorder which had not 
been included in the statement of the case.

In correspondence dated in June 2000 the veteran, in 
essence, withdrew his appeal as to all previously denied 
claims except for entitlement to service connection for 
high blood pressure, hearing loss, and tinnitus.  He 
raised new claims for entitlement to an increased rating 
for his service-connected psychiatric disorder and for 
entitlement to a total rating based upon individual 
unemployability.  These new claims were addressed by the 
RO in an October 1999 rating decision and statement of the 
case but were not subsequently perfected for appeal by the 
veteran or his service representative.  However, as the 
veteran submitted a timely notice of disagreement as to 
the issue of entitlement to service connection for a 
cardiovascular disorder in January 1999 and reasserted his 
disagreement with that determination in correspondence 
dated in June 2000, the Board finds this matter remains on 
appeal and that a statement of the case must be issued.  


REMAND

The evidence of record indicates that in an October 1999 
VA Form 9, Appeal to Board of Veterans' Appeals, the 
appellant requested a personal hearing before a Member of 
the Board at the Seattle VARO.  It is a basic principle of 
veterans' law that the Board shall decide an appeal only 
after affording the claimant an opportunity for a hearing.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  Pursuant to 
38 C.F.R. § 20.700 (2002), a hearing on appeal before the 
Board will be granted if a claimant expresses a desire to 
appear in person.  

The Board also notes that in correspondence received in 
January 1999 the veteran filed a notice of disagreement 
from the March 1998 rating decision which denied service 
connection for a cardiovascular disorder.  The U.S. Court 
of Appeals for Veterans Claims has held that where the 
Board finds a notice of disagreement has been submitted 
from a matter which has not been addressed in a statement 
of the case the issue should be remanded to the RO for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the 
following:

1.  The RO should issue a statement of 
the case as to the issue of entitlement 
to service connection for a 
cardiovascular disorder.  The veteran 
should be apprised of his right to 
submit a substantive appeal and to have 
his claim reviewed by the Board.  The 
RO should allow the veteran the 
requisite period of time for a 
response.

2.  The appellant should be scheduled 
for a personal hearing before a Member 
of the Board sitting at the Seattle 
VARO as soon as it may be feasible.  
The appellant should be asked to submit 
any other information, evidence, or 
arguments pertinent to this appeal at 
that time.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




